Citation Nr: 0629761	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the legs. 

2.  Entitlement to service connection for heel spur of the 
left foot.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for eye disability 
claimed as lazy right eye. 

5.  Entitlement to service connection for disability 
manifested by dry eyes.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran had active duty service from August 1973 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a Board videoconference before the undersigned in March 
2005.  At the videoconference, the veteran withdrew the claim 
of entitlement to service connection for a leg disability 
other than stress fractures.  

In 2005, the veteran submitted additional evidence that has 
not been reviewed by the RO.  However, he waived RO 
consideration of the additional evidence (see June 2006 
letter from the veteran), permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c) (2005).  Hence, the claims will be considered on 
the current record.


FINDINGS OF FACT

1.  The veteran is not shown to have current residuals of 
stress fractures of the legs.  

2.  A heel spur of the left foot was not preset in service 
and it is not shown that any current heel spur of the left 
foot is related to the veteran's service.

3.  Depression was not present during service or for many 
years thereafter, and it is not shown that any current 
depression is related to the veteran's service.  

4.  An eye disability claimed as a lazy right eye was not 
present in service and it is not shown that any current 
diagnosis of lazy right eye is related to the veteran's 
service.  

5.  A disability manifested by dry eyes was not present 
during in service and it is not shown that any current 
disability manifested by dry eyes is related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of stress fractures of 
the legs is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a heel spur of the left foot is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  

3.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).  

4.  Service connection for an eye disability claimed as lazy 
right eye is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006). 

5.  Service connection for disability manifested by dry eyes 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.   38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies in 
the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).   Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.   38 C.F.R. 
§ 3.159(b)(1).   VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.   Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By letters dated in May and September 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.   Although the May and September 2002 
letters did not specifically inform the veteran to submit any 
pertinent evidence in his possession, they informed him of 
the evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  He has had ample opportunity to respond and 
supplement the record.  The Board notes that VCAA notice in 
this case was provided to the appellant prior to the initial 
adjudication.   Pelegrini, supra.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.   Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are private treatment records.   The veteran 
testified that private treatment records dated in the 1970's 
are no longer available.  As there is no evidence that the 
veteran suffered an injury, disease or event related to the 
disabilities at issue during his military service, an 
examination for an opinion as to a possible relationship 
between the claimed disabilities and the veteran's military 
service is not necessary.   38 C.F.R. § 3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004).   Furthermore, the 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.   

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of these claims.

Service Connection Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Analysis

I.  Residuals of Stress Fractures of the Legs 

The Board finds that service connection is not warranted for 
residuals of stress fractures of the legs.  The veteran's 
service medical records document occasional complaints of leg 
problems during his active duty, including in August 1973, 
December 1973 and January 1974.  In December 1973, the 
veteran reported a history of two prior stress fractures in 
his left leg.  No current X-ray findings are associated with 
these records.  Clinical evaluation of the lower extremities 
was normal in February 1974, which was the month that the 
veteran was discharged.  

Post-service medical evidence contains no complaints or 
findings of residuals of stress fractures of the legs.  
During an April 2005 private psychiatric evaluation, the 
veteran indicated that he did not have any problems with his 
extremities.  Furthermore, there is no competent medical 
evidence of record linking currently existing residuals of 
stress fractures of the legs to the veteran's active duty 
service.  

The only evidence of record which indicates that the veteran 
has current residuals of stress fractures of the legs that 
are related to his active duty service is his own allegations 
and testimony.  He testified before the undersigned that he 
was treated in 1976 or 1977 for stress fractures but that 
these records are no longer available.  Significantly, he 
also testified that he was not receiving current treatment 
nor had he received any treatment since the late 1970's for 
any leg disability.  The Board finds there is no competent 
evidence of the current existence of residuals of stress 
fractures in the legs.  In the absence of evidence of current 
residuals of stress fractures of the legs, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

II.  Depression, Heel Spur of the Left Foot, and Eye 
Disability, to Include a Lazy Right Eye and Dry Eyes

The Board finds that service connection is not warranted for 
depression, heel spur of the left foot, a lazy right eye, or 
a disability manifested by dry eyes.  There is no competent 
evidence demonstrating that the veteran was diagnosed as 
having any psychiatric disorder to include depression in the 
service medical records.  The veteran also testified during a 
March 2005 hearing before the undersigned that he was not 
treated for depression during active duty.  Furthermore, 
although the veteran was seen with complaints of foot pain on 
several occasions, a left heel spur was never diagnosed.  In 
fact, a January 1974 X-rays of the feet were negative, and 
clinical evaluation of the feet was normal in February 1974, 
which was the month the veteran was discharged.  
Additionally, service medical records, including a February 
1974 report of examination, are negative for complaints or 
findings related to a lazy right eye or dry eyes.  The 
veteran also testified during a March 2005 hearing before the 
undersigned that he was not treated for a lazy eye during his 
active duty service.  

The veteran now has depression; however, the first medical 
evidence of depression is in 1999, many years after the 
veteran's discharge.  Specifically, a private psychiatric 
assessment dated in March 1999 indicates the veteran reported 
he had been depressed for at least three or four years with 
no obvious outside precipitants.  The examiner noted that, 
from information obtained in an interview with the veteran, 
the depression was probably even longer lasting, going back 
to the veteran's adolescence.  The diagnosis was major 
depression which was probably recurrent and certainly 
chronic.  Records from a private psychiatrist dated in 2005 
indicate that the veteran has been diagnosed with major 
depression and dysthymia.  In April 2005, the private 
psychiatrist reported that the veteran believes that "all 
jobs used his military against him . . . ."  The pertinent 
assessments included in the April 2005 record were Axis I 
diagnoses of major depression, dysthymia and rule out 
paranoid delusional disorder and Axis IV diagnoses of support 
group problems, occupational problems, low self esteem and 
underachiever.  

The Board also notes that a May 1990 private clinical record 
indicates the veteran sought treatment for left foot and heel 
pain.  It was noted that the veteran's complaint was "very 
similar to like a heel spur."  Thereafter, during and April 
2005 private psychiatric evaluation, the veteran indicated 
that he did not have any problems with his extremities.

Post-service clinical records associated with the claims file 
do document complaints of and diagnoses of eye disorders but 
they do not link a currently existing eye disability to the 
veteran's active duty service.  A May 1992 record includes 
the notation that the veteran was being seen for floaters in 
both eyes and amblyopia in the right eye.  It was recorded 
that the veteran denied a history of ocular trauma or 
disease.  The impression was posterior vitreous detachment of 
both eyes without tears.  Private medical records dated in 
March 1998  note a diagnosis of superficial keratitis.  A 
record dated in March 2001 includes the notation that the 
veteran had amblyopia since childhood.  None of these records 
include any references to the veteran's active duty service 
as being the cause of any eye disability.  

While there is competent evidence of record demonstrating 
that the veteran has been diagnosed with depression, a 
disability very similar to a heel spur, amblyopia (lazy eye) 
and keratitis (dry eyes), there is no competent evidence of 
record which links a currently diagnosed disability to the 
veteran's active duty service.  Furthermore, with regard to 
the statements made by the veteran's private psychiatrist in 
2005 and his private ophthalmologist in 2001, the Board notes 
that the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

The only evidence of record which links a currently existing 
psychiatric disorder, left heel spur, or eye disability to 
the veteran's active duty service is the veteran's own 
allegations and testimony.  He opined at the time of the 
March 2005 video conference that his depression was due to 
his military service as his active duty service prevented him 
from advancing in a career.  He also opined that he currently 
has a left heel spur and eye disabilities that are due to his 
military service.  These opinions are without probative 
value.  As a lay person, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Based on the above, the Board finds that service connection 
is not warranted for the claimed disabilities as there is no 
evidence of record of the presence of a psychiatric disorder, 
to include depression, left heel spur, or eye disability, to 
include a lazy right eye and disability manifested by dry 
eyes, during active duty or for many years thereafter.  
Furthermore, there is no competent evidence of record linking 
any currently diagnosed disorder to active duty.  

III.  Conclusion

Based on the above, the Board finds that the preponderance of 
the evidence is against the claims and service connection is 
not warranted.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

The appeal is denied as to all issues.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


